—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered November 5, 1993, convicting defendant, after a jury trial, of rape in the first degree and sodomy in the first degree, and resentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
Defendant was properly resentenced as a persistent felony offender (see, People v Harris, 61 NY2d 9, 15). On the totality of the record, we conclude that defendant received effective assistance of counsel at his 1985 conviction by guilty plea (see, People v Ford, 86 NY2d 397, 404). Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.